ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-09-13_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA
v. YUGOSLAVIA (SERBIA AND MONTENEGRO))

FURTHER REQUESTS FOR THE INDICATION
OF PROVISIONAL MEASURES

ORDER OF 13 SEPTEMBER 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
_ ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE
c. YOUGOSLAVIE (SERBIE ET MONTENEGRO))

NOUVELLES DEMANDES EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE DU 13 SEPTEMBRE 1993
Official citation :

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Provisional Measures, Order of 13 September 1993,
ILCJ, Reports 1993, p. 325

Mode officiel de citation :

Application de la convention pour la prévention et la répression du crime
de génocide, mesures conservatoires, ordonnance du 13 septembre 1993,
C.LJ. Recueil 1993, p. 325

 

Sales number
ISSN 0074-4441 N° de vente : 640
ISBN 92-1-070699-4

 

 

 
325

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1993 1993
13 septembre
Rôle général

13 septembre 1993 n°91

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(BOSNIE-HERZEGOVINE
c. YOUGOSLAVIE (SERBIE ET MONTENEGRO))

NOUVELLES DEMANDES EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE

Présents: Sir Robert JENNINGS, Président; M. ODA, Vice-Président;
MM. SCHWEBEL, BEDJAOUI, NI, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, AGUILAR MAWDSLEY, WEERAMANTRY, AJIBOLA,
HERCZEGH, juges; MM. LAUTERPACHT, KRECA juges ad hoc;
M. VALENCIA-OSPINA, Greffier.

En Vaffaire relative à l'application de la convention pour la prévention
et la répression du crime de génocide,

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 35, 36, 41 et 48 du Statut de la Cour et les articles 73, 74, 75
et 76 de son Règlement,

Vu l’ordonnance rendue par la Cour le 8 avril 1993,
APPLICATION DE CONVENTION GENOCIDE (ORD. 13 IX 93) 326

Rend l'ordonnance suivante:

1. Considérant que, dans une requéte introductive d’instance
contre la République fédérative de Yougoslavie (Serbie et Monténégro)
(ci-aprés dénommée « Yougoslavie»), déposée au Greffe de la Cour le
20 mars 1993, la République de Bosnie-Herzégovine (ci-après dénom-
mée. « Bosnie-Herzégovine ») fonde la compétence de la Cour sur l’ar-
ticle IX de la convention pour la prévention et la répression du crime
de génocide, adoptée par l’Assemblée générale des Nations Unies le
9 décembre 1948 (ci-aprés dénommée la «convention sur le géno-
cide»); qu’elle relate une série d’événements survenus en Bosnie-Herzé-
govine d’avril 1992 jusqu’à la date de la requête, événements qui, selon
elle, sont assimilables à des actes de génocide au sens de la défini-
tion qu’en donne la convention sur le génocide; et considérant que
la Bosnie-Herzégovine soutient que les actes qu’elle dénonce ont été
commis par d’anciens membres de l’armée populaire yougoslave et
par des forces militaires et paramilitaires serbes agissant sous la
direction, sur l’ordre et avec l’aide de la Yougoslavie, et que la Yougo-
slavie est donc entiérement responsable en droit international de leurs
activités;

2. Considérant que, sur la base des faits allégués dans la requête, la
Bosnie-Herzégovine prie la Cour de dire et juger:

«a) que la Yougoslavie (Serbie et Monténégro) a violé, et continue
de violer, ses obligations juridiques à l’égard du peuple et de
l’Etat de Bosnie-Herzégovine en vertu des articles premier,
II a), I 5), IX c), TI d), ITI a), III b), III c), IN d), III e), IV et V dela
convention sur le génocide;

b) que la Yougoslavie (Serbie et Monténégro) a violé et continue
de violer ses obligations juridiques à l’égard du peuple et de
l'Etat de Bosnie-Herzégovine en vertu des quatre conventions
de Genève de 1949, de leur protocole additionnel I de 1977, du
droit international coutumier de la guerre, et notamment du
Règlement de La Haye de 1907 concernant la guerre sur terre, et
d’autres principes fondamentaux du droit international huma-
nitaire:

c) que la Yougoslavie (Serbie et Monténégro) a violé et continue
de violer les dispositions des articles 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11,
12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26 et 28 de la Déclara-
tion universelle des droits de l’homme vis-à-vis des citoyens de
la Bosnie-Herzégovine;

d) que la Yougoslavie (Serbie et Monténégro), en violation de ses
obligations en vertu du droit international général et coutumier,
a tué, assassiné, blessé, violé, volé, torturé, enlevé, détenu illéga-
lement et exterminé des citoyens de la Bosnie-Herzégovine, et
continue de le faire;

e) qu’en traitant ainsi les citoyens de la Bosnie-Herzégovine, la
Yougoslavie (Serbie et Monténégro) a violé et continue de

5
8)

h)

i)

y

k)

l)

APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 327

violer les obligations qu’elle a solennellement assumées en
vertu du paragraphe 3 de l’article 1 et des articles 55 et 56 de la
Charte des Nations Unies;

que la Yougoslavie (Serbie et Monténégro) a employé et conti-
nue d'employer la force et de recourir à la menace de la force
contre la Bosnie-Herzégovine en violation des paragraphes 1,2,
3 et 4 de l’article 2 et du paragraphe 1 de l’article 33 de la Charte
des Nations Unies;

que la Yougoslavie (Serbie et Monténégro), en violation de ses
obligations en vertu du droit international général et coutumier,
a utilisé et utilise la force et la menace de la force contre la
Bosnie-Herzégovine;

que la Yougoslavie (Serbie et Monténégro), en violation de ses
obligations en vertu du droit international général et coutumier,
a violé et viole la souveraineté de la Bosnie-Herzégovine du ~
fait:

— d’attaques armées contre la Bosnie-Herzégovine par air et
par terre;

— de la violation de l’espace aérien de la Bosnie-Herzégo-
vine;

— d’actes directs et indirects de coercition et d’intimidation à
lencontre du Gouvernement de la Bosnie-Herzégovine;

que la Yougoslavie (Serbie et Monténégro), en violation des
obligations que lui impose le droit international général et
coutumier, est intervenue et intervient dans les affaires inté-
rieures de la Bosnie-Herzégovine;

que la Yougoslavie (Serbie et Monténégro), en recrutant,
formant, armant, équipant, finançant, approvisionnant et en
encourageant, appuyant, assistant et dirigeant de toute autre
manière des actions militaires et paramilitaires en Bosnie-
Herzégovine ou contre celle-ci par le truchement de ses agents
et auxiliaires, a violé et viole ses obligations expresses en vertu
de la Charte et des traités envers la Bosnie-Herzégovine et, en
particulier, ses obligations conventionnelles en vertu du para-
graphe 4 de l’article 2 de la Charte des Nations Unies, de même
que ses obligations en vertu du droit international général et
coutumier;

que, vu les circonstances exposées ci-dessus, la Bosnie-Herzé-
govine posséde le droit souverain de se défendre et de défendre
son peuple en vertu de l’article 51 de la Charte des Nations
Unies et du droit international coutumier, y compris en se
procurant immédiatement auprés d’autres Etats des armes, des
matériels et fournitures militaires ainsi que des troupes;

que, vu les circonstances exposées ci-dessus, la Bosnie-Herzé-
govine possède le droit souverain en vertu de l’article 51 de la
Charte des Nations Unies et du droit international coutumier

6
APPLICATION DE CONVENTION GENOCIDE (ORD. 13 IX 93) 328

de demander à tout Etat de l’assister immédiatement en se
portant à son secours, y compris par des moyens militaires
(armes, matériels et fournitures militaires, troupes, etc.) ;

m) que la résolution 713 (1991) du Conseil de sécurité imposant
un embargo sur les livraisons d’armes à l’ex-Yougoslavie doit
être interprétée d’une manière telle qu’elle ne porte pas
atteinte au droit naturel de légitime défense, individuelle ou
collective, de la Bosnie-Herzégovine en vertu de l’article 51 de
la Charte des Nations Unies et des règles du droit international
coutumier;

n) que toutes les résolutions ultérieures du Conseil de sécurité qui
se réfèrent à la résolution 713 (1991) ou la réaffirment doivent
être interprétées d’une manière telle qu’elles ne portent pas
atteinte au droit naturel de légitime défense, individuelle ou
collective, de la Bosnie-Herzégovine en vertu des dispositions
de l’article 51 de la Charte des Nations Unies et des règles du
droit international coutumier;

o) que la résolution 713 (1991) du Conseil de sécurité et toutes les
résolutions ultérieures du Conseil de sécurité quis’y référent ou
la réaffirment ne doivent pas étre interprétées comme imposant
un embargo sur les livraisons d’armes à la Bosnie-Herzégovine,
comme l’exigent les dispositions du paragraphe 1 de l’article 24
et de l’article 51 de la Charte des Nations Unies et conformé-
ment au principe coutumier d’ultra vires;

p) qu’en vertu du droit de légitime défense collective reconnu par
l’article 51 de la Charte des Nations Unies tous les autres Etats
parties à la Charte ont le droit de se porter immédiatement au
secours de la Bosnie-Herzégovine — à sa demande — y com-
pris en lui procurant immédiatement des armes, des matériels
et des fournitures militaires, et en mettant à sa disposition des
forces armées (soldats, marins, aviateurs, etc.);

g) que la Yougoslavie (Serbie et Monténégro) et ses agents et auxi-
liaires sont tenus de mettre fin et de renoncer immédiatement
aux violations susmentionnées de leurs obligations juridiques,
et ont le devoir exprès de mettre fin et de renoncer immédiate-
ment:

— à leur pratique systématique de la «purification ethnique»
des citoyens et du territoire souverain de la Bosnie-Herzé-
govine;

— à l'assassinat, à l'exécution sommaire, à la torture, au viol, à
l'enlèvement, à la mutilation, aux blessures, aux sévices
physiques et psychologiques et à la détention des citoyens
de la Bosnie-Herzégovine;

— ala dévastation sauvage et aveugle de villages, de villes, de
districts, d’agglomérations et d’institutions religieuses en
Bosnie-Herzégovine;
APPLICATION DE CONVENTION GENOCIDE (ORD. 13 IX 93) 329

— au bombardement de centres de population civile en
Bosnie-Herzégovine, et spécialement de sa capitale, Sara-
jevo;

— ala poursuite du siége de centres de population civile de
Bosnie-Herzégovine, et spécialement de sa capitale, Sara-
jevo;

— auxactes qui ont pour effet d’affamer la population civile de
Bosnie-Herzégovine;

— aux actes ayant pour effet d’interrompre, d’entraver ou de
gêner l’acheminement des secours humanitaires envoyés
par la communauté internationale aux citoyens de Bosnie-
Herzégovine;

— àtoute utilisation de la force — directe ou indirecte, mani-
feste ou occulte — contre la Bosnie-Herzégovine, et à toutes
les menaces d'utilisation de la force contre la Bosnie-Herzé-
govine;

— à toutes les violations de la souveraineté, de l’intégrité terri-
toriale ou de l’indépendance politique de la Bosnie-Herzé-
govine, y compris toute intervention, directe ou indirecte,
dans les affaires intérieures de la Bosnie-Herzégovine;

— à tout appui de quelque nature qu’il soit — y compris l’en-
traînement et la fourniture d’armes, de munitions, de fonds,
de matériels, d’assistance, d’instruction ou toute autre
forme de soutien — à toute nation ou groupe, organisation,
mouvement ou individu se livrant ou se disposant à se livrer
à des activités militaires ou paramilitaires en Bosnie-Herzé-
govine ou contre celle-ci:

r) que la Yougoslavie (Serbie et Monténégro) est tenue de payer à
la Bosnie-Herzégovine, de son propre droit et comme parens
patriae de ses citoyens, des réparations pour les dommages
subis par les personnes, les biens, l’économie et l’environne-
ment de la Bosnie à raison des violations susvisées du droit
international, dont le montant sera déterminé par la Cour. La
Bosnie-Herzégovine se réserve le droit de présenter à la Cour
une évaluation précise des dommages causés par la Yougosla-
vie (Serbie et Monténégro)»;

3. Considérant que, par une demande déposée au Greffe le 20 mars
1993, immédiatement après le dépôt de la requête, la Bosnie-Herzégovine,
invoquant l’article 41 du Statut de la Cour et les articles 73, 74, 75 et 78 de
son Règlement, et s’appuyant sur les faits allégués dans la requête,
a instamment prié la Cour d'indiquer les mesures conservatoires
ci-après, qui devront rester en vigueur tant que la Cour sera saisie de
l'affaire :

«1. La Yougoslavie (Serbie et Monténégro), ainsi que ses agents et
auxiliaires en Bosnie et ailleurs, doivent immédiatement mettre fin et

8
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 330

renoncer à tous actes de génocide et actes de même nature contre le
peuple et l'Etat de Bosnie-Herzégovine, y compris, mais sans que
cette énumération soit limitative, les assassinats, les exécutions
sommaires, la torture, le viol, les mutilations, la « purification ethni-
que», la dévastation sauvage et aveugle de villages, de villes, de
districts et d’agglomérations, le siège de villages, de villes, de districts
et d’agglomérations, les actes ayant pour effet d’affamer la popula-
tion civile et d’interrompre, d’entraver ou de gêner l’acheminement
des secours humanitaires à la population civile par la communauté
internationale, le bombardement de centres de population civile et la
détention de civils dans des camps de concentration ou ailleurs.

2. La Yougoslavie (Serbie et Monténégro) doit immédiatement
mettre fin et renoncer à toute aide, directe ou indirecte — y compris
la formation, la fourniture d’armes, de munitions, de matériels,
d’assistance, de fonds, d'instruction ou toute autre forme de
soutien — à toute nation ou groupe, organisation, mouvement,
milice ou individu se livrant ou se disposant à se livrer à des activités
militaires ou paramilitaires dirigées contre le peuple, l'Etat et le
Gouvernement de la Bosnie-Herzégovine ou dans cet Etat.

3. La Yougoslavie (Serbie et Monténégro) doit immédiatement
mettre fin et renoncer à toutes activités militaires ou paramilitaires
exercées par ses propres fonctionnaires, agents ou auxiliaires
ou par ses forces contre le peuple, l'Etat et le Gouvernement de la
Bosnie-Herzégovine ou dans cet Etat, et 4 tout autre recours ou
menace de recours à la force dans ses relations avec Ja Bosnie-
Herzégovine.

4. Dans les circonstances actuelles, le Gouvernement de la
Bosnie-Herzégovie a le droit de demander et de recevoir l’aide
d’autres Etats afin de se défendre et de défendre son peuple, y
compris en se procurant immédiatement des armes, des matériels et
des fournitures militaires.

5. Dans les circonstances actuelles, le Gouvernement de la
Bosnie-Herzégovine a le droit de demander à tout Etat de lui accor-
der une assistance immédiate en se portant à son secours, y compris
en lui procurant immédiatement des armes, des matériels et des four-
nitures militaires, ainsi qu’en mettant à sa disposition des forces
armées (soldats, marins, aviateurs, etc.).

6. Dans les circonstances actuelles, tout Etat a le droit de se porter
immédiatement au secours de la Bosnie-Herzégovine — à sa
demande — y compris en lui procurant immédiatement des armes,
des matériels et des fournitures militaires, ainsi qu’en mettant à sa
disposition des forces armées (soldats, marins et aviateurs, etc.)»;

4. Considérant que, dans les observations écrites qu’il a présentées à la
Cour, le 1° avril 1993, sur la première demande en indication de mesures
conservatoires de la Bosnie-Herzégovine, le Gouvernement de la Yougo-
slavie
APPLICATION DE CONVENTION GENOCIDE (ORD. 13 IX 93) 331

«recommande à la Cour d'indiquer, conformément à l’article 41 de
son Statut et à l’article 73 de son Règlement, des mesures conserva-
toires, et en particulier:

de donner des instructions aux autorités sous le contrôle de
M. A. Izetbegovic pour qu’elles se conforment strictement au
dernier accord sur le cessez-le-feu dans la «République de
Bosnie-Herzégovine » qui est entré en vigueur le 28 mars 1993;
d’ordonner aux autorités sous le contrôle de M. A. Izetbegovic
qu’elles respectent les conventions de Genève de 1949 pour la
protection des victimes de la guerre et les protocoles additionnels
de 1977 à ces conventions, étant donné que le génocide des Serbes
vivant dans la « République de Bosnie-Herzégovine » est en train
d’être perpétré par des crimes de guerre très graves qui enfrei-
gnent l’obligation de ne pas violer les droits essentiels de la
personne humaine;

de donner des instructions aux autorités loyales à M. A. Izetbego-
vic afin qu’elles ferment et démantélent immédiatement toutes
les prisons et tous les camps de détention se trouvant dans la
«République de Bosnie-Herzégovine » et où les Serbes sont déte-
nus en raison de leur origine ethnique et font l’objet d’actes de
torture, ce qui met en sérieux danger leur vie et leur santé;
d’ordonner aux autorités sous le contrôle de M. A. Izetbegovic de
permettre sans tarder aux habitants serbes de quitter en toute
sécurité Tuzla, Zenica, Sarajevo et les autres localités de la
«République de Bosnie-Herzégovine» où ils ont fait l’objet de
harcèlements et de mauvais traitements physiques et mentaux, en
tenant compte de ce qu’ils risquent de subir le même sort que les
Serbes en Bosnie orientale, qui a été le théâtre de meurtres et de
massacres de quelques milliers de civils serbes;

de donner des instructions aux autorités loyales à M. A. Izetbego-
vic pour qu’elles mettent immédiatement fin à la destruction des
églises et lieux de culte orthodoxes et d’autres éléments du patri-
moine culturel serbe, et pour qu’elles libèrent et cessent de
maltraiter tous les prêtres orthodoxes détenus;

d’ordonner aux autorités sous le contrôle de M. A. Izetbegovic de
mettre un terme à tous les actes de discrimination basés sur la
nationalité ou la religion ainsi qu’aux pratiques de «purification
ethnique», y compris la discrimination exercée en ce qui
concerne l’acheminement de l’aide humanitaire, à l’encontre de
la population serbe dans la «République de Bosnie-Herzégo-
vine»;

5. Considérant que, par son ordonnance du 8 avril 1993, la Cour a indi-

qué certaines mesures conservatoires qui doivent étre prises par la
Yougoslavie, et a indiqué en outre que le Gouvernement de la Yougosla-
vie et le Gouvernement de la Bosnie-Herzégovine doivent ne prendre
aucune mesure et veiller à ce qu’il n’en soit prise aucune, qui soit de nature

10
APPLICATION DE CONVENTION GENOCIDE (ORD. 13 IX 93) 332

à aggraver ou étendre le différend existant sur la prévention et la répres-
sion du crime de génocide, ou à en rendre la solution plus difficile;

6. Considérant que, par une seconde demande, déposée au Greffe le
27 juillet 1993, la Bosnie-Herzégovine, invoquant l’article 41 du Statut de
la Cour et les articles 73, 74 et 75 de son Règlement, et s’appuyant sur les
faits allégués dans la requête et dans la première demande en indication
de mesures conservatoires, ainsi que sur d’autres faits allégués dans la
seconde demande, a instamment prié la Cour d'indiquer les mesures
conservatoires additionnelles ci-après, qui devront rester en vigueur tant
que la Cour sera saisie de l’affaire:

«1. La Yougoslavie (Serbie et Monténégro) doit immédiatement
mettre fin et renoncer à toute aide, directe ou indirecte — y compris
la formation, la fourniture d’armes, de munitions, de matériels,
d'assistance, de fonds, d’instruction ou de toute autre forme de
soutien — à toute nation ou tout groupe, organisation, mouvement,
force militaire ou paramilitaire, force de milice, unité armée irrégu-
lière ou individu en Bosnie-Herzégovine pour quelque motif ou but
que ce soit.

2. La Yougoslavie (Serbie et Monténégro) et tous ses représen-
tants officiels — y compris et en particulier le président de la Serbie,
M. Slobodan Milosevic — doivent immédiatement mettre fin et
renoncer à tous efforts, plans, conspirations, desseins, propositions
ou négociations en vue de partager, démembrer, annexer ou absorber
le territoire souverain de la Bosnie-Herzégovine.

3. L’annexion ou l’absorption de tout territoire souverain de la
République de Bosnie-Herzégovine par la Yougoslavie (Serbie et
Monténégro) par quelque moyen ou pour quelque motif que ce soit
sera réputée illicite, nulle et non avenue d’emblée.

4. Le Gouvernement de la Bosnie-Herzégovine doit avoir les
moyens de «prévenir » la commission d’actes de génocide contre son
propre peuple comme le requiert l’article premier de la convention
sur le génocide.

5. Toutes les parties contractantes à la convention sur le génocide
sont tenues par l’article premier de celle-ci de «prévenir » la commis-
sion d’actes de génocide contre le peuple et l'Etat de Bosnie-Herzé-
govine.

6. Le Gouvernement de la Bosnie-Herzégovine doit avoir les
moyens de défendre le peuple et l’Etat de Bosnie-Herzégovine contre
les actes de génocide, et la partition et le démembrement par le
moyen du génocide.

7. Toutes les parties contractantes à la convention sur le géno-
cide ont l'obligation en vertu de cette dernière de «prévenir» les
actes de génocide, et la partition et le démembrement par le moyen
du génocide, entrepris contre le peuple et l’Etat de Bosnie-Herzé-
govine.

8. Pour s’acquitter de ses obligations en vertu de la convention sur

11
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 333

le génocide dans les circonstances actuelles, le Gouvernement de la
Bosnie-Herzégovine doit avoir la faculté de se procurer des armes,
des matériels et des fournitures militaires auprès d’autres parties
contractantes.

9. Pour s'acquitter de leurs obligations en vertu de la convention
sur le génocide dans les circonstances actuelles, toutes les parties
contractantes à cette convention doivent avoir la faculté de procurer
des armes, des matériels et des fournitures militaires au Gouverne-
ment de la Bosnie-Herzégovine, à sa demande, et de mettre à sa
disposition des forces armées (soldats, marins, aviateurs).

10. Les forces de maintien de la paix des Nations Unies en Bosnie-
Herzégovine (c’est-à-dire la FORPRONU) doivent faire tout ce qui
est en leur pouvoir pour assurer l’acheminement continu des fourni-
tures d’assistance humanitaire au peuple bosniaque par la ville
bosniaque de Tuzla»;

7. Considérant que, le 27 juillet 1993, date 4 laquelle la seconde
demande en indication de mesures conservatoires a été reçue au Greffe, le
Greffier adjoint a avisé le Gouvernement de la Yougoslavie du dépôt de la
demande et lui en a adressé copie certifiée conforme, ainsi que le prévoit
le paragraphe 2 de l’article 73 du Règlement;

8. Considérant que, par lettre du 28 juillet 1993, l’agent de la Yougosla-
vie a prié la Cour, lorsqu’elle fixerait la date de l’audience pour l'examen
de la seconde demande en indication de mesures conservatoires, de ne pas
perdre de vue la nécessité pour la Yougoslavie, vu la gravité et l'étendue de
cette demande, de pouvoir se préparer comme il convient pour y répondre;
que, le 29 juillet 1993, le Greffier adjoint a informé les Parties que le
Président de la Cour avait fixé au 25 août 1993 la date d’ouverture des
audiences; que l’agent de la Bosnie-Herzégovine, par lettre du 30 juillet
1993, a insisté pour que le Président reconsidère la date ainsi fixée; et que,
le 31 juillet 1993, le Greffier adjoint a informé les Parties que le Président
de la Cour estimait néanmoins approprié de maintenir au 25 août la date
d'ouverture des audiences;

9. Considérant que, par lettre du 4 août 1993, l’agent de la Bosnie-
Herzégovine a fait savoir qu’il modifiait la seconde demande en indica-
tion de mesures conservatoires en présentant «une demande tendant à ce
que soit prise immédiatement une ordonnance sans audience préalable
pour faire suite à la seconde demande » en indication de mesures conser-
vatoires, sur la base du paragraphe 1 de l’article 75 du Règlement; et
considérant qu’une copie de cette communication a été transmise, dès sa
réception, aux agents de la Yougoslavie;

10. Considérant que le Président de la Cour a, le 5 août 1993, adressé
aux deux Parties un message dans lequel, se référant au paragraphe 4 de
l’article 74 du Règlement qui l’autorise, en attendant que la Cour se
réunisse, à «inviter les Parties à agir de manière que toute ordonnance de
la Cour sur la demande en indication de mesures conservatoires puisse
avoir les effets voulus », il déclarait:

12
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 334
«J'invite maintenant les Parties à agir de cette manière, et je
souligne que les mesures conservatoires qui ont déjà été indiquées
dans l’ordonnance que la Cour a rendue le 8 avril 1993, après avoir
entendu les Parties, continuent de s’appliquer.

J'invite en conséquence les Parties 4 prendre note de nouveau de
lordonnance de la Cour et à prendre toutes mesures en leur pouvoir
afin de prévenir toute commission ou continuation de l’odieux crime
international de génocide ou tout encouragement à ce crime»;

11. Considérant que des observations écrites de la Yougoslavie sur la
seconde demande en indication de mesures conservatoires, telle que
modifiée par l’agent de la Bosnie-Herzégovine le 4 août 1993, ont été
reçues au Greffe le 10 août; et que les conclusions y contenues étaient
ainsi conçues :

«La République fédérative de Yougoslavie prie la Cour de rejeter
la seconde demande modifiée, pour les motifs sus-énoncés et parce
qu’elle n’est pas fondée sur le Règlement de la Cour, ainsi que parce
qu’elle est contraire à la pratique bien établie de la Cour»;

12. Considérant que, le 10 août 1993, la Yougoslavie a déposé au
Greffe une demande en indication de mesures conservatoires, datée du
9 août 1993, par laquelle elle a prié la Cour d’indiquer la mesure conserva-
toire suivante:

« Le Gouvernement de la prétendue République de Bosnie-Herzé-
govine doit immédiatement, conformément à l'obligation qui est la
sienne en vertu de la convention pour la prévention et la répression
du crime de génocide du 9 décembre 1948, prendre toutes les mesures
en son pouvoir afin de prévenir la commission du crime de génocide
contre le groupe ethnique serbe »;

13. Considérant que par une lettre du 11 août 1993, en réponse à la
lettre de l’agent de la Bosnie-Herzégovine du 4 août 1993 (paragraphe 9
ci-dessus), le Greffier, sur les instructions du Président, a réitéré que, de
l'avis de la Cour, et ainsi qu’il avait déjà été précisé à l’agent de la Bosnie-
Herzégovine par lettre du 24 mars 1993 dans le contexte des précédentes
demandes en indication de mesures conservatoires, la quéstion de l’exer-
cice éventuel par la Cour des pouvoirs qu’elle tient du paragraphe 1 de
l’article 75 du Règlement ne se pose pas

«lorsque, comme en l’espèce, des demandes spécifiques en indica-
tion de mesures conservatoires … ont été présentées par chacune des
Parties »,

et

«ces pouvoirs ne vont en tout état de cause pas jusqu’à lui permettre
d'indiquer des mesures sans que la possibilité de se faire entendre ait
été donnée aux deux Parties»;

13
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 335

14. Considérant que, par une série de communications en date des
6 août, 7 août, 8 août, 10 août, 13 août, 22 août, 23 août et 24 août 1993,
l’agent de la Bosnie-Herzégovine a fait savoir qu’il entendait encore modi-
fier ou compléter la seconde demande en indication de mesures conserva-
toires ainsi que, dans certains cas, la requête introductive d’instance; et
que des copies de ces communications ont été transmises aux agents de la
Yougoslavie dès leur réception;

15. Considérant que, le 23 août 1993, la Yougoslavie a présenté de
nouvelles observations écrites sur la seconde demande en indication de
mesures conservatoires de la Bosnie-Herzégovine, et qu’elle a formulé les
conclusions suivantes :

«La République fédérative de Yougoslavie prie la Cour de rejeter
toutes les demandes en indication de mesures conservatoires figu-
rant dans toutes les communications de l’Etat demandeur, étant
donné qu’elles échappent à la compétence de la Cour, et pour les
motifs exposés dans les observations du 9 août 1993 »;

16. Considérant que, la Cour ne comptant pas sur le siège de juge de la
nationalité des Parties, le Gouvernement de la Bosnie-Herzégovine a
désigné M. Elihu Lauterpacht, Q.C., et le Gouvernement de la Yougosla-
vie M. Milenko Kreëa, pour siéger en qualité de juges ad hoc en l’affaire;

17. Considérant que, lors d’audiences publiques tenues les 25 et
26 août 1993, conformément au paragraphe 3 de l’article 74 du Régle-
ment, des observations orales sur la demande en indication de mesures
conservatoires de chacune des Parties ont été présentées par les représen-
tants suivants des Parties:

au nom de la Bosnie-Herzégovine :

S. Exc. M. Muhamed Sacirbey et
M. Francis A. Boyle, agents;

au nom de la Yougoslavie:

M. Rodoljub Etinski et

M. Djordje Lopicic, agents,
M. Miodrag Mitic,

M. Shabtai Rosenne;

18. Considérant qu’au cours des audiences publiques des questions
ont été posées aux deux Parties par des juges et que des réponses y ont été
données, soit oralement à l’audience, soit ultérieurement par écrit;

19. Considérant que, au terme des audiences, l’agent de la Bosnie-
Herzégovine a confirmé la demande en indication de mesures conserva-
toires énoncée au paragraphe 6 ci-dessus; et que l’agent de la Yougoslavie
a alors présenté les conclusions suivantes :

«La République fédérative de Yougoslavie prie la Cour de rejeter
toutes les mesures conservatoires sollicitées par l’Etat demandeur

— parce que la Cour n’a pas compétence pour les indiquer;

14
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 336

— parce qu’elles ne sont pas fondées sur les faits nouveaux juridi-
quement pertinents ;

— parce qu’il y a abus du droit de demander l'indication de mesures
conservatoires ;

— parce qu’elles causeraient un préjudice irréparable au droit de la
République fédérative de Yougoslavie d’obtenir que la préten-
due République de Bosnie-Herzégovine remplisse les obligations
qui sont les siennes en vertu de la convention sur le génocide en ce
qui concerne le peuple serbe en Bosnie-Herzégovine;

— parce qu’elles visent le passé et non l’avenir;

— parce qu’elles constitueraient un jugement provisionnel ;

— parce que la clarification des dispositions de la convention sur le
génocide ne peut faire l’objet de mesures conservatoires;

— parce qu’elles sont fondées à tort sur le paragraphe 1 de l’ar-
ticle 75 du Règlement de la Cour.

Souhaitant protéger ses droits en obtenant que la prétendue Répu-
blique de Bosnie-Herzégovine s’acquitte de toutes les obligations
concernant la protection du groupe ethnique serbe qui sont les
siennes en vertu de la convention sur le génocide,

la République fédérative de Yougoslavie prie la Cour d’indiquer la
mesure conservatoire suivante :

Le Gouvernement de la prétendue République de Bosnie-Herzé-
govine doit immédiatement, conformément à l’obligation qui est la
sienne en vertu de la convention sur la prévention et la répression du
crime de génocide du 9 décembre 1948, prendre toutes les mesures en
son pouvoir afin de prévenir la commission du crime de génocide
contre le groupe ethnique serbe»;

*

20. Considérant que, au cours de la procédure orale, l’agent de la
Bosnie-Herzégovine a soumis à la Cour une nouvelle communication
écrite, en date du 25 août 1993, tendant à compléter et modifier la seconde
demande en indication de mesures conservatoires et la requête introduc-
tive d'instance; qu’à l’audience du 26 août 1993 l’un des conseils de la
Yougoslavie a protesté contre «le flot incessant de documents parfois fort
longs » émanant de l’agent de la Bosnie-Herzégovine et a demandé à la
Cour de déclarer la communication du 25 août 1993 irrecevable; et que le
26 août 1993 l’agent de la Bosnie-Herzégovine a présenté à la Cour une
autre communication écrite complétant la seconde demande en indica-
tion de mesures conservatoires;

21. Considérant que la présentation, par le demandeur, d’une série de
documents jusqu’à la veille de la procédure orale, et même pendant cette
procédure, dans les circonstances exposées aux paragraphes 14 et 20 ci-
dessus, est difficilement compatible avec le déroulement ordonné de la

15
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 337

procédure devant la Cour et le respect du principe de l’égalité des parties;
considérant cependant que le paragraphe 3 de l’article 74 du Règlement
dispose que : «La Cour reçoit et prend en considération toutes observa-
tions qui peuvent lui être présentées avant la clôture de [la] procédure
[orale]»; considérant que, compte tenu de l’urgence et des autres circons-
tances qui prévalent, la Cour estime possible d'accueillir les documents en
question comme constituant en l’espèce des «observations » présentées
conformément à cette disposition, dans la mesure où ils concernent les
demandes en indication de mesures conservatoires:

* x

22. Considérant que, par son ordonnance du 8 avril 1993, la Cour a
statué sur la première demande en indication de mesures conservatoires
présentée par la Bosnie-Herzégovine, ainsi que sur une demande analo-
gue présentée par la Yougoslavie, et a indiqué certaines mesures conser-
vatoires ; considérant qu’une ordonnance par laquelle la Cour indique ou
s’abstient d'indiquer des mesures conservatoires peut être rapportée ou
modifiée, comme il est précisé à l’article 76 du Règlement; considérant
toutefois que, selon cet article, la Cour ne peut rapporter ou modifier une
telle ordonnance que «si un changement dans la situation lui paraît justi-
fier» qu’il en soit ainsi; que, lorsqu'une demande en indication de
mesures conservatoires a été rejetée, toute nouvelle demande doit, d’après
le paragraphe 3 de l’article 75 du Règlement, être «fondée sur des faits
nouveaux»; qu’il en est de même lorsque des mesures conservatoires
additionnelles sont sollicitées ; qu’il appartient donc à la Cour des’assurer
que la seconde demande de la Bosnie-Herzégovine, ainsi que celle de la
Yougoslavie, sont fondées sur des circonstances nouvelles de nature à en
justifier l'examen; que, compte tenu de l’évolution de la situation en
Bosnie-Herzégovine dans les derniers mois, cette condition doit en l’es-
pèce être considérée comme remplie;

23. Considérant que la Yougoslavie conteste «la légitimité du deman-
deur» et soutient en l’espèce, comme elle l’avait fait lors de la première
demande en indication de mesures conservatoires, que le président et le
Gouvernement de la Bosnie-Herzégovine n’ont pas qualité pour agir
devant la Cour; considérant que la Cour a été saisie de la seconde
demande en indication de mesures conservatoires dans des conditions qui
sont pour l’essentiel les mêmes que celles dans lesquelles elle avait été
saisie de la première ; que, par suite, l'exception soulevée par la Yougosla-
vie doit être écartée pour les mêmes motifs que ceux retenus par la Cour
au paragraphe 13 de son ordonnance du 8 avril 1993;

* +

24. Considérant que, en présence d’une demande en indication de
mesures conservatoires, point n’est besoin pour la Cour, avant de décider
d’indiquer ou non de telles mesures, de s’assurer de manière définitive
qu’elle a compétence quant au fond de l’affaire, mais qu’elle ne peut indi-

16
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 338

quer ces mesures que si les dispositions invoquées par le demandeur
semblent prima facie constituer une base sur laquelle la compétence de la
Cour pourrait être fondée;

25. Considérant que la Cour, dans son ordonnance du 8 avril 1993, a
estimé que l’article IX de la convention sur le génocide, à laquelle le
demandeur et le défendeur sont parties, semblait

«constituer une base sur laquelle la compétence de la Cour pourrait
être fondée, pour autant que l’objet du différend a trait à l’«interpré-
tation, l’application ou l’exécution» de la convention, y compris les
différends «relatifs à la responsabilité d’un Etat en matière de géno-
cide ou de l’un quelconque des autres actes énumérés à l’article III»
de la convention» (C.IJ. Recueil 1993, p. 16, par. 26);

26. Considérant que la Bosnie-Herzégovine, à l’appui de sa première
demande, avait en outre soumis à la Cour, comme base supplémentaire de
compétence, une lettre en date du 8 juin 1992 adressée au président de la
commission d’arbitrage de la conférence internationale pour la paix en
Yougoslavie; que la Cour a décidé qu’elle n’était « pas en mesure de consi-
dérer» cette lettre «comme une base de compétence prima facie dans la
présente affaire » et qu’elle devait

«par conséquent procéder sur une seule base, à savoir qu’elle a
compétence, prima facie, tant ratione personae que ratione materiae,
en vertu de l’article IX de la convention sur le génocide » (ibid. p. 18,
par. 32);

27. Considérant que l’agent du demandeur, tant dans sa requête intro-
ductive d’instance que dans sa seconde demande en indication de
mesures conservatoires, s’est réservé «le droit de reviser, compléter ou
modifier» sa requête et sa demande, respectivement ; que, se fondant sur
ces réserves, la Bosnie-Herzégovine, par lettres en date des 6, 10 et 13 août
1993, a soutenu que la compétence de la Cour a pour fondement, dans la
présente affaire, non seulement les textes antérieurement avancés, mais
encore certains autres textes mentionnés dans les lettres en question;

28. Considérant que le demandeur ne saurait, en se réservant «le droit
de reviser, compléter ou modifier » sa requête ou ses demandes en indica-
tion de mesures conservatoires, se donner par là même un droit d’invo-
quer des bases supplémentaires de compétence non mentionnées dans la
requête introductive d'instance; et qu’il appartiendra à la Cour, au stade
approprié de la procédure, de se prononcer éventuellement sur la validité
de telles prétentions; considérant toutefois qu’un motif de compétence
non spécifié dans la requête peut, ainsi que la Cour l’a reconnu,

«être porté ultérieurement à l’attention de la Cour, et [quel celle-ci
peut en tenir compte à condition que le demandeur ait clairement
manifesté l’intention de procéder sur cette base ... à condition aussi
que le différend porté devant la Cour par requête ne se trouve pas
transformé en un autre différend dont le caractère ne serait pas le

17
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 339

même...» (Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d'Amérique), compétence et recevabi-
lité, arrêt, CJ. Recueil 1984, p.427, par. 80);

considérant dès lors qu’aux fins d’une demande en indication de mesures
conservatoires la Cour ne doit pas se refuser à priori d’examiner de telles
bases supplémentaires de compétence, mais qu’elle doit se demander si,
compte tenu de toutes les circonstances, y compris les considérations
énoncées dans la décision précitée, les textes invoqués pourraient consti-
tuer une base sur laquelle sa compétence pour connaître du différend
pourrait prima facie être fondée;

29. Considérant que la première base supplémentaire de compétence
invoquée par le demandeur est le traité entre les Puissances alliées et asso-
ciées (les Etats-Unis d’ Amérique, l’Empire britannique, la France, l'Italie
et le Japon) et le Royaume des Serbes, Croates et Slovènes sur la protec-
tion des minorités, signé à Saint-Germain-en-Laye le 10 septembre 1919 et
entré en vigueur le 16 juillet 1920 (ci-après dénommé le «traité de 1919»);
considérant que le chapitre I de ce traité concerne la protection des mino-
rités et comporte un article 11 selon lequel cette protection est garantie par
la Société des Nations; que cet article prévoit en particulier que:

« L’Etat serbe-croate-slovène agrée que tout membre du Conseil
de la Société des Nations aura le droit de signaler à l’attention du
Conseil toute infraction ou danger d’infraction à l’une quelconque
de ces obligations, et le Conseil pourra prendre telles mesures et
donner telles instructions qui paraitront appropriées et efficaces
dans la circonstance.

L’Etat serbe-croate-slovène agrée en outre qu’en cas de divergence
d'opinion, sur des questions de droit ou de fait concernant ces ar-
ticles entre l’État serbe-croate-slovène et l’une quelconque des Prin-
cipales Puissances alliées et associées ou toute autre Puissance,
membre du Conseil de la Société des Nations, cette divergence sera
considérée comme un différend ayant un caractère international
selon les termes de l’article 14 du Pacte de la Société des Nations.
L'Etat serbe-croate-slovéne agrée que tout différend de ce genre sera,
si l’autre partie le demande, déféré à la Cour permanente de Justice
internationale. La décision de la Cour permanente sera sans appel et
aura la même force et valeur qu’une décision rendue en vertu de
l’article 13 du Pacte»;

considérant que le chapitre II du traité de 1919, concernant la succession
en matière de traités, le commerce, le traitement des navires étrangers et la
liberté de transit, comporte un article 16, lequel prévoit notamment que:

18
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 340

«Tous les droits et privilèges accordés par les articles précédents
aux Puissances alliées et associées seront également acquis à tous les
Etats Membres de la Société des Nations »:

et considérant que le demandeur prétend que, par l'effet de ces deux ar-
ticles, tout différend qui tombait sous le coup de l’article 11 du traité de
1919 pouvait être porté devant la Cour permanente de Justice internatio-
nale par tout Etat Membre de la Société des Nations; et que le demandeur
prétend en outre que la Cour actuelle peut, en vertu de l’article 37 du
Statut, exercer la compétence attribuée à la Cour permanente de Justice
internationale par le traité de 1919;

30. Considérant que le demandeur soutient par ailleurs que la Yougo-
slavie a succédé aux droits et obligations que le Royaume des Serbes,
Croates et Slovènes tenait du traité de 1919; et considérant que, pour ce
qui est de son droit d’invoquer lui-même ce traité, le demandeur prétend, à
la lumière notamment de la résolution 24 (1) de l’Assemblée générale, que
l'Organisation des Nations Unies a assumé les fonctions et les pouvoirs de
la Société des Nations en ce qui concerne, entre autres, le traité de 1919, et
que l’Assemblée générale s’est substituée au Conseil de la Société des
Nations à cet égard, et qu’il en conclut que:

«La Bosnie-Herzégovine, en tant qu’Etat Membre de l’Organisa-
tion des Nations Unies, est donc dans la situation des Etats de l’Org?-
nisation visés aux articles 11 et 16 du traité serbe-croate-slovène, à
savoir celle d’un Etat Membre de la Société des Nations, et par consé-
quent son différend avec la Yougoslavie (Serbie et Monténégro) est
de ceux qui relèvent de la juridiction de cette Cour»;

31. Considérant que la Cour, pour parvenir à une décision sur l’argu-
mentation tirée par la Bosnie-Herzégovine du traité de 1919 en tant que
base de compétence, n’aura à se prononcer ni sur le maintien en vigueur,
ni sur l’interprétation des articles 11 et 16 dudit traité; qu’à première vue,
le texte du traité de 1919 impose une obligation au Royaume des Serbes,
Croates et Slovènes de protéger les minorités sur son propre territoire;
considérant en conséquence que, si, et dans la mesure où la Yougoslavie
est aujourd’hui liée par le traité de 1919 en tant que successeur de ce
royaume, ses obligations en vertu de ce traité seraient apparemment limi-
tées à l’actuel territoire de la Yougoslavie; considérant que la Bosnie-
Herzégovine n’a présenté dans sa requête aucune demande concernant
le traitement des minorités en Yougoslavie, et qu’elle n’a sollicité aucune
mesure conservatoire à cet égard; que, par voie de conséquence, la
Cour estime qu’en tout état de cause le traité de 1919 est dénué de perti-
nence à l’égard de la présente demande en indication de mesures conser-
vatoires ;

*

32. Considérant que la deuxième base de compétence supplémentaire
présentée par le demandeur est la lettre en date du 8 juin 1992 adressée au

19
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 341

président de la commission d'arbitrage de la conférence internationale
pour la paix en Yougoslavie par M. Momir Bulatovic, président de la
République du Monténégro, et M. Slobodan Milosevic, président de la
République de Serbie, dont il a déjà été fait état au paragraphe 26 ci-
dessus; considérant que la Cour, dans son ordonnance du 8 avril 1993,
ayant examiné cette lettre, a conclu qu’elle n’était pas en mesure de la
considérer «comme une base de compétence prima facie dans la présente
affaire » (C_LJ. Recueil 1993, p. 18, par. 32); considérant que le demandeur
n'avance aucun fait nouveau de nature à amener la Cour à rouvrir la ques-
tion; que les conclusions du demandeur sur ce point doivent être écartées;

*

33. Considérant que le demandeur soutient que

«la compétence de la Cour est aussi fondée sur le droit international
de la guerre coutumier et conventionnel et sur le droit international
humanitaire, y compris, mais sans que cette énumération soit limita-
tive, les quatre conventions de Genéve de 1949, le premier protocole
additionnel de 1977 à ces conventions, le règlement annexé à la
convention de La Haye de 1907 concernant les lois et coutumes de la
guerre sur terre, le statut du Tribunal de Nuremberg, le jugement
qu'il a rendu et les principes qu’il a appliqués»;

considérant cependant que le demandeur n’a porté à l’attention de la
Cour aucune disposition des textes ainsi énumérés qui attribuerait à la
Cour compétence pour connaître d’un différend entre les Parties concer-
nant les questions visées par ces textes; que prima facie cette compétence
n’est nullement établie;

*

34. Considérant que, dans le contexte de la premiére demande en indi-
cation de mesures conservatoires présentée par le demandeur, le défen-
deur, par une communication du 1* avril 1993, avait recommandé, lui
aussi, que soient indiquées de telles mesures, lesquelles sont énumérées au
paragraphe 9 de l’ordonnance rendue par la Cour le 8 avril 1993: considé-
rant que certaines des mesures ainsi sollicitées pouvaient tendre a la
protection de droits allant au-dela de ceux couverts par la convention sur
le génocide; et que la question se pose par suite de savoir si le défendeur,
en sollicitant de telles mesures, n’aurait pas consenti 4 ce que la Cour
dispose d’une compétence plus large, conformément à la doctrine dite du
forum prorogatum; considérant cependant que la mesure conservatoire
sollicitée par la Yougoslavie dans une demande ultérieure, datée du
9 août 1993 (paragraphe 12 ci-dessus), tendait seulement à la protection de
droits revendiqués sur la base de la convention sur le génocide; considé-
rant de plus que le défendeur a constamment contesté que la Cour ait
compétence pour connaître du différend, sur la base de cette convention

20
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 342

ou sur toute autre base; que, dans ces circonstances, la communication de
la Yougoslavie ne peut être regardée, même prima facie, comme «une
manifestation non équivoque» de la volonté de cet Etat d’accepter de
manière « volontaire, indiscutable » la compétence de la Cour (voir Droits
des minorités en Haute-Silésie (écoles minoritaires), C.P.J.I. série A n° 15,
p. 24; Détroit de Corfou, exception préliminaire, arrêt, C.I.J. Recueil 1947-
1948, p. 27);

*

35. Considérant que le pouvoir d’indiquer des mesures conservatoires
conféré à la Cour par l’article 41 de son Statut a pour objet de sauvegarder
le droit de chacune des parties en attendant que la Cour rende sa décision,
et présuppose qu’un préjudice irréparable ne doit pas être causé aux
droits en litige dans une procédure judiciaire ; et considérant qu’il s’ensuit
que la Cour doit se préoccuper de sauvegarder par de telles mesures les
droits que l’arrêt qu’elle aura ultérieurement à rendre pourrait éventuelle-
ment reconnaître, soit au demandeur, soit au défendeur;

36. Considérant que la Cour, ayant établi qu’il existe une base sur
laquelle sa compétence pourrait être fondée, à savoir l’article IX de la
convention sur le génocide, et n’ayant pu conclure que d’autres bases
avancées pourraient prima facie être retenues comme telles, ne devrait pas
indiquer de mesures tendant à protéger des droits contestés autres que
ceux qui pourraient en définitive constituer la base d’un arrêt rendu dans
l'exercice de la compétence ainsi établie prima facie;

* OF

37. Considérant que, par son ordonnance du 8 avril 1993, la Cour a
indique
«à titre provisoire, en attendant son arrêt définitif dans l’instance
introduite le 20 mars 1993 par la République de Bosnie-Herzégovine
contre la République fédérative de Yougoslavie (Serbie et Monténé-
gro), les mesures conservatoires suivantes :
A. 1) Alunanimité,
Le Gouvernement de la République fédérative de Yougoslavie
(Serbie et Monténégro) doit immédiatement, conformément 4
l'engagement qu'il a assumé aux termes de la convention pour la
prévention et la répression du crime de génocide du 9 décembre

1948, prendre toutes les mesures en son pouvoir afin de prévenir
la commission du crime de génocide;

2) Partreize voix contre une,

Le Gouvernement de la République fédérative de Yougoslavie
(Serbie et Monténégro) doit en particulier veiller à ce qu'aucune
des unités militaires, paramilitaires ou unités armées irrégulières

21
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 343

qui pourraient relever de son autorité ou bénéficier de son appui,
ni aucune organisation ou personne qui pourraient se trouver
sous son pouvoir, son autorité, ou son influence ne commettent le
crime de génocide, ne s'entendent en vue de commettre ce crime,
n’incitent directement et publiquement à le commettre ou ne s’en
rendent complices, qu’un tel crime soit dirigé contre la popula-
tion musulmane de Bosnie-Herzégovine, ou contre tout autre
groupe national, ethnique, racial ou religieux;

B. Al’unanimité,

Le Gouvernement de la République fédérative de Yougoslavie
{Serbie et Monténégro) et le Gouvernement de la République de
Bosnie-Herzégovine doivent ne prendre aucune mesure et veiller
à ce qu'il n’en soit prise aucune, qui soit de nature à aggraver ou
étendre le différend existant sur la prévention et la répression du
crime de génocide, ou à en rendre la solution plus difficile»
(C_LJ. Recueil 1993, p. 24, par. 52);

38. Considérant que les droits que la seconde demande en indication
de mesures conservatoires de la Bosnie-Herzégovine vise a protéger sont
énumérés comme suit dans ladite demande:

«a) le droit pour les citoyens de Bosnie-Herzégovine de survivre
physiquement en tant que peuple et qu’Etat;

b) les droits du peuple de Bosnie-Herzégovine à la vie, la liberté, la
sûreté et l’intégrité physique et mentale, ainsi que les autres
droits de l’homme fondamentaux définis dans la Déclaration
universelle des droits de l’homme de 1948;

c) le droit pour le peuple et l'Etat de Bosnie-Herzégovine d’être à
tout moment protégés contre les actes de génocide et autres
actes assimilables perpétrés contre eux par la Yougoslavie
(Serbie et Monténégro), agissant de concert avec ses agents et
auxiliaires en Bosnie et ailleurs;

d) le droit pour le peuple et l'Etat de Bosnie-Herzégovine d’être à
tout moment protégés contre l’emploi ou la menace de la force
de la part d’un Etat étranger agissant de concert avec ses agents
etauxiliaires sur leur territoire souverain et ailleurs;

e) le droit pour la Bosnie-Herzégovine de conduire ses affaires et
de décider des questions relevant de sa compétence nationale
sans ingérence ni intervention d’aucun Etat étranger agissant
directement ou par l'intermédiaire d’agents et auxiliaires, ou à
la fois directement et par leur intermédiaire;

Jf) le droit du peuple de Bosnie-Herzégovine à l’autodétermina-
tion;

g) le droit fondamental du peuple et de l’Etat de Bosnie-Herzégo-
vine à l’existence et à la souveraineté;

22
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 344

h) le droit de la République de Bosnie-Herzégovine de continuer à
exister en tant qu’Etat Membre de l'Organisation des Nations
Unies elle-même » ;

39. Considérant cependant que, en ce qui concerne les mesures sollici-
tées, la Cour, pour les motifs sus-énoncés, doit se borner a l’examen des
droits conférés par la convention sur le génocide pouvant faire l’objet
d’un arrêt de la Cour rendu dans l’exercice de sa compétence en vertu de
l’article IX de cette convention; que les droits énumérés aux alinéas a)à g)
ont été invoqués en termes presque identiques dans la première demande
en indication de mesures conservatoires, déposée le 20 mars 1993 par la
Bosnie-Herzégovine, et que, dans cette demande, leur protection a été
sollicitée comme nécessaire; que, de tous les droits énumérés, seul celui
énoncé à l’alinéa c) est tel que, par sa nature, il peut dans une certaine
mesure relever prima facie des droits conférés par la convention sur le
génocide; et que c’est par conséquent en relation avec cet alinéa et pour la
protection de droits conférés par la convention que la Cour a indiqué des
mesures conservatoires dans son ordonnance du 8 avril 1993; considérant
par voie de conséquence que c’est à la Bosnie-Herzégovine, qui a déposé
une seconde demande en indication de mesures conservatoires, qu'il
incombe de montrer que ces nouvelles mesures sont nécessaires pour la
protection de ces droits;

40. Considérant que, parmi les mesures dont la liste figure au para-
graphe 6 ci-dessus et que le demandeur prie maintenant la Cour d’indi-
quer, il en est certaines (et en particulier celles qui portent les numéros 5,
7,9 et 10 dans cette liste) qui s’adresseraient à des Etats ou entités qui
ne sont pas parties à l’instance; que le demandeur a expliqué qu’il ne
demande pas une ordonnance qui lierait un Etat autre que les Parties,
mais demande une clarification de ses droits, dont il pourra ensuite
«se prévaloir au Conseil de sécurité et à l’Assemblée générale, et ailleurs » ;
que l'arrêt rendu dans une affaire donnée par lequel la Cour peut recon-
naître au demandeur ou au défendeur certains droits contestés n’est, en
vertu de l’article 59 du Statut de la Cour, «obligatoire que pour les par-
ties en litige»; que, par voie de conséquence, la Cour peut, pour la sau-
vegarde de ces droits, indiquer des mesures conservatoires à prendre par
les parties, mais non par des Etats tiers ou d’autres entités alors que
ceux-ci ne seraient pas tenus de reconnaître et respecter ces droits par
application de l’arrêt qui sera en définitive rendu; considérant que, par
suite, la Cour ne peut, dans l’exercice de son pouvoir d'indiquer des
mesures conservatoires, indiquer à titre de «clarification » que ces Etats
ou entités doivent prendre, ou s’abstenir de prendre, des mesures spécifi-
ques à l'égard des actes de génocide qui, selon le demandeur, sont actuel-
lement commis en Bosnie-Herzégovine;

41. Considérant que, aux termes de trois des mesures sollicitées par le
demandeur (à savoir celles qui portent les numéros 4, 6 et 8 dans la liste
reproduite au paragraphe 6 ci-dessus), le Gouvernement de la Bosnie-
Herzégovine «doit avoir les moyens» de prévenir la commission d’un

23
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 345

génocide et de défendre son peuple contre le génocide, et « doit avoir la
faculté de se procurer des armes, des matériels et des fournitures mili-
taires » auprès des autres parties à la convention sur le génocide; considé-
rant que le demandeur a clairement indiqué dans ses observations écrites
et orales qu’il se fonde, pour proposer ces mesures, sur la convention sur le
génocide et sur le droit de légitime défense mentionné à l’article 51 de la
Charte des Nations Unies, ainsi que sur le fait que, selon lui, il est dans
l'impossibilité de défendre son peuple contre le génocide à cause de
l’embargo sur les livraisons d’armes que le Conseil de sécurité a imposé
par sa résolution 713 (1991); que la Cour était saisie d’une argumentation
analogue lorsqu'elle a examiné la première demande en indication de
mesures conservatoires et que certaines des mesures alors sollicitées
visaient la question de la légitime défense, mais n’avaient pas été consi-
dérées par la Cour comme relevant de la compétence que lui confère
Particle IX de la convention sur le génocide; que la Cour a le pouvoir, en
vertu de l’article 41 de son Statut, d'indiquer «quelles mesures conser-
vatoires du droit de chacun doivent être prises », et que, pour les motifs ex-
posés au paragraphe 39 ci-dessus, cette formule s’entend des mesures qui
doivent être prises par l’une des parties à l’affaire ou par les deux parties;
considérant cependant qu’il est clair que l’intention du demandeur, en
sollicitant ces mesures, n’est pas d’obtenir que la Cour indique que le dé-
fendeur doit prendre certaines dispositions pour la sauvegarde des droits du
demandeur, mais plutôt que la Cour fasse une déclaration précisant ces
droits, déclaration qui «clarifierait la situation juridique à l’intention
de l’ensemble de la communauté internationale», en particulier des
membres du Conseil de sécurité de l’ Organisation des Nations Unies; que
cette demande doit être considérée comme étant hors du champ d’appli-
cation de l’article 41 du Statut;

42. Considérant que deux des mesures sollicitées par le demandeur
(à savoir celles qui portent les numéros 2 et 3 dans la liste reproduite au
paragraphe 6 ci-dessus) ont trait à l’éventualité de «la partition et [du]
démembrement », de l’annexion ou de l’absorption du territoire souve-
rain de la Bosnie-Herzégovine (questions que mentionnent également les
mesures portant les numéros 6 et 7); qu’il apparaît à la Cour, d’après la
définition du génocide figurant à l’article II de la convention sur le géno-
cide (citée, dans ses passages pertinents, au paragraphe 39 de l’ordon-
nance rendue par la Cour le 8 avril 1993), que la caractéristique essentielle
du génocide est la destruction intentionnelle d’un «groupe national,
ethnique, racial ou religieux » et non la disparition d’un Etat en tant que
sujet de droit international ou le fait de modifier sa constitution ou son
territoire; que, par voie de conséquence, la Cour ne peut admettre, aux
fins de la présente demande en indication de mesures conservatoires, que
«la partition et le démembrement » ou l’annexion d’un Etat souverain, ou
son absorption par un autre Etat, pourrait en soi constituer un acte de
génocide, et, de ce fait, une question relevant de la compétence de la Cour
en vertu de l’article IX de la convention sur le génocide; considérant
d’autre part que, dans la mesure où le demandeur prétend qu’une telle

24
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 346

«partition » et un tel «démembrement», une telle annexion ou une telle

absorption résultera d’un génocide, la Cour, dans son ordonnance du

8 avril 1993, a déjà indiqué que la Yougoslavie doit « prendre toutes les

mesures en son pouvoir afin de prévenir la commission du crime de géno-
‘ cide», quelles que soient les conséquences de ce crime;

43. Considérant que la mesure restante que sollicite le demandeur (à
savoir celle qui porte le numéro 1 dans la liste reproduite au paragraphe 6
ci-dessus), laquelle ne fait pas référence à la convention sur le génocide,
est presque identique dans son libellé à la deuxième mesure sollicitée dans
la première demande en indication de mesures conservatoires (énoncée
au paragraphe 3 ci-dessus) de la Bosnie-Herzégovine, à ceci près que sa
portée est plus large; que, dans son ordonnance du 8 avril 1993, la Cour,
ayant conclu qu’elle ne devrait pas indiquer de mesures tendant à protéger
des droits contestés autres que ceux qui pourraient constituer la base d’un
arrêt rendu dans l’exercice de sa compétence en vertu de l’article IX de la
convention sur le génocide, a indiqué des mesures ne faisant pas mention
de la mesure alors sollicitée ; que les mêmes considérations continuent de
prévaloir;

* *

44. Considérant que la demande en indication de mesures conserva-
toires présentée par la Yougoslavie, énoncée au paragraphe 12 ci-dessus,
se fonde sur l'argument selon lequel les faits exposés à la Cour démontrent

«que le même degré d’urgence et la même perspective malheureuse
d’un préjudice irréparable existent autant dans le cas du groupe
ethnique serbe en Bosnie-Herzégovine que, comme cela est allégué, à
l'égard d’autres groupes de cette population »,

et justifieraient, par voie de conséquence, l'indication à l’adresse de la
Bosnie-Herzégovine, dans les termes visés au paragraphe 12 ci-dessus,
d’une mesure qui serait parallèle à celle indiquée à l’adresse de la Yougo-
slavie à l’alinéa 1 du paragraphe 52 A de l’ordonnance rendue par la
Cour le 8 avril 1993;

45. Considérant que la mesure que sollicite la Yougoslavie serait de
nature à protéger des droits que confère la convention sur le génocide et
qui relèvent de ce fait de la compétence prima facie de la Cour; que la
Cour, sur la base des éléments de preuve et d’information dont elle
dispose, doit aussi reconnaître l’existence de certains risques pour les
personnes dont la Yougoslavie demande la protection; considérant
cependant que la question qui se pose à la Cour est celle de savoir si les
circonstances « exigent» l’indication de mesures conservatoires, confor-
mément à l’article 41 du Statut;

46. Considérant que la Cour, ayant indiqué au paragraphe 52 A de son
ordonnance du 8 avril 1993 que la Yougoslavie doit prendre toutes les
mesures en son pouvoir afin de prévenir le génocide, a indiqué quelles
étaient «en particulier » les mesures appropriées à prendre par la Yougo-
slavie dans les circonstances de l’affaire, où il existait un risque de géno-

25
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 347

cide, non pas sur le territoire yougoslave, mais en Bosnie-Herzégovine;
considérant en outre que, comme la Cour l’a observé au paragraphe 45 de
son ordonnance du 8 avril 1993, tant la Yougoslavie que la Bosnie-Herzé-
govine sont tenues de l’incontestable obligation de faire tout ce qui est en
leur pouvoir pour prévenir la commission d’actes de génocide, et que la
Cour a indiqué au paragraphe 52 B de ladite ordonnance que tant la
Bosnie-Herzégovine que la Yougoslavie doivent ne prendre aucune
mesure, et veiller à ce qu’il n’en soit prise aucune, qui soit de nature a
aggraver ou étendre le différend existant sur la prévention et la répression
du crime de génocide, ou à en rendre la solution plus difficile; que la Cour
n’estime pas que les circonstances, telles qu’elles se présentent actuelle-
ment à elle, exigent une indication plus spécifique de mesures à l’adresse
de la Bosnie-Herzégovine à l’effet de lui rappeler à la fois les obligations
qui sont incontestablement les siennes en vertu de la convention sur le
génocide et la nécessité de s’abstenir de prendre toute mesure du type
envisagé au paragraphe 52 B de l’ordonnance rendue par la Cour le 8 avril
1993;

* ox

47. Considérant que le paragraphe 2 de l’article 75 du Règlement
reconnaît à la Cour, lorsqu'une demande en indication de mesures
conservatoires lui a été présentée, le pouvoir d'indiquer des mesures tota-
lement ou partiellement différentes de celles qui sont sollicitées;

48. Considérant que la Cour, dans le contexte de la présente procédure
concernant une demande en indication de mesures conservatoires, doit,
conformément à l’article 41 du Statut, examiner les circonstances portées
à son attention et déterminer si ces circonstances exigent l’indication de
mesures conservatoires additionnelles que les Parties devraient prendre
pour protéger des droits conférés par la convention sur le génocide; consi-
dérant cependant que la Cour n’est pas habilitée à conclure définitive-
ment sur les faits ou leur imputabilité et que sa décision doit laisser intact
le droit de chacune des Parties de contester les faits allégués contre elle,
ainsi que la responsabilité qui lui est imputée quant à ces faits et de faire
valoir ses moyens sur le fond;

49. Considérant qu’au paragraphe 45 de son ordonnance du 8 avril
1993 la Cour a conclu qu’il existait un risque grave que des actes de géno-
cide soient commis et que la Yougoslavie et la Bosnie-Herzégovine, que
de tels actes commis dans le passé puissent ou non leur être imputés en
droit, étaient tenues de l’incontestable obligation de faire tout ce qui était
en leur pouvoir pour en assurer la prévention à l’avenir;

50. Considérant que l’article premier de la convention sur le génocide,
cité par la Cour dans le même paragraphe de son ordonnance du 8 avril
1993, dispose ce qui suit:

«Les Parties contractantes confirment que le génocide, qu’il soit
commis en temps de paix ou en temps de guerre, est un crime du droit
des gens, qu’elles s’engagent à prévenir et à punir»;

26
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 348

considérant que toutes les parties à la convention ont donc assumé l’obii-
gation « de prévenir et de punir» le crime de génocide;

51. Considérant qu’ainsi que la Cour l’a noté dans son ordonnance du
8 avril 1993 le crime de génocide «bouleverse la conscience humaine,
inflige de grandes pertes à l'humanité … et est contraire à la loi morale
ainsi qu’à l’esprit et aux fins des Nations Unies », selon les termes de la
résolution 96 (I) de l’Assemblée générale en date du 11 décembre 1946 sur
«Le crime de génocide »;

52. Considérant que, depuis que l’ordonnance du 8 avril 1993 a été
rendue, et en dépit de cette ordonnance et de nombreuses résolutions du
Conseil de sécurité de l'Organisation des Nations Unies, de très vives
souffrances ont été endurées et de lourdes pertes en vies humaines ont été
subies par la population de Bosnie-Herzégovine dans des circonstances
qui bouleversent la conscience humaine et sont à l’évidence incompa-
tibles avec la loi morale ainsi qu’avec l’esprit et les fins des Nations Unies;

53. Considérant que, depuis que l’ordonnance du 8 avril 1993 a été
rendue, le risque grave, alors redouté par la Cour, que soient prises des
mesures de nature à aggraver ou étendre le différend existant sur la
prévention et la répression du crime de génocide, ou à en rendre la solu-
tion plus difficile, a été accru par la persistance de conflits sur le territoire
de la Bosnie-Herzégovine et la commission d’actes odieux au cours de ces
conflits ;

54. Considérant que le Conseil de sécurité de l'Organisation des
Nations Unies, dans sa résolution 819 (1993) du 16 avril 1993, a pris note
de l’ordonnance de la Cour du 8 avril 1993, dans laquelle la Cour a indi-
qué que la République fédérative de Yougoslavie (Serbie et Monténégro)
devait prendre toutes les mesures en son pouvoir afin de prévenir la
commission du crime de génocide, et que le Conseil de sécurité, dans cette
résolution, a réaffirmé sa condamnation de toutes les violations du droit
humanitaire international, et en particulier de la pratique du «nettoyage
ethnique »;

55. Considérant que le Conseil de sécurité de l'Organisation des
Nations Unies, dans sa résolution 859 (1993) du 24 août 1993 qui, entre
autres, affirme la continuité de la Bosnie-Herzégovine comme Membre
des Nations Unies, a réaffirmé le caractère inacceptable de l’acquisition
de territoires par la force et rappelé le principe de la responsabilité indivi-
duelle pour la perpétration de crimes de guerre et des autres violations du
droit humanitaire international;

56. Considérant que le Conseil de sécurité de l'Organisation des
Nations Unies, par ses résolutions 808 (1993) du 22 février 1993 et 827
(1993) du 25 mai 1993, a créé un tribunal international pour juger les
personnes présumées responsables de violations graves du droit humani-
taire international commises sur le territoire de l’ex-Yougoslavie;

57. Considérant que la Cour, tenant compte, entre autres, des réponses
apportées par les deux Parties à une question, posée à l’audience, sur le
point de savoir quelles dispositions elles avaient prises « pour assurer le
respect de l’ordonnance du 8 avril 1993 », n’est pas convaincue que tout ce

27
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 349

qui pouvait être fait ait été fait pour prévenir la commission du crime de
génocide sur le territoire de la Bosnie-Herzégovine et pour veiller à ce
qu'aucune mesure ne soit prise qui soit de nature à aggraver ou étendre le
différend existant ou en rendre la solution plus difficile;

58. Considérant que, comme la Cour l’a dit précédemment,

«lorsque la Cour conclut que la situation exige l’adoption de
mesures de ce genre, il incombe à chaque partie de prendre sérieuse-
ment en considération les indications ainsi données...» (Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d'Amérique), arrêt, C.J. Recueil 1986, p. 144, par. 289);

qu'il en va particulièrement ainsi dans une situation telle qu’elle se
présente actuellement en Bosnie-Herzégovine où aucune réparation ne
pourrait effacer les conséquences d’un comportement que la Cour pour-
rait juger avoir été contraire au droit international;

59. Considérant que la situation dangereuse qui prévaut actuellement
exige non pas l'indication de mesures conservatoires s’ajoutant à celles
qui ont été indiquées par l'ordonnance de la Cour du 8 avril 1993, et qui
sont reproduites au paragraphe 37 ci-dessus, mais la mise en œuvre immé-
diate et effective de ces mesures;

60. Considérant qu’une décision rendue en la présente procédure ne
préjuge en rien la compétence de la Cour pour connaître du fond de
l'affaire, ni aucune question relative à la recevabilité de la requête ou au
fond lui-même, et qu’elle laisse intact le droit du Gouvernement de la
Bosnie-Herzégovine et du Gouvernement de la Yougoslavie de faire
valoir leurs moyens en ces matières ;

61. Par ces motifs,
La Cour,

1) Par treize voix contre deux,

Réaffirme la mesure conservatoire indiquée à l’alinéa 1 du para-
graphe 52 A de l’ordonnance rendue par la Cour le 8 avril 1993, qui doit
être immédiatement et effectivement mise en œuvre;

POUR: Sir Robert Jennings, Président; M. Oda, Vice-Président;
MM. Schwebel, Bedjaoui, Ni, Evensen, Guillaume, Shahabuddeen,
Aguilar Mawdsley, Weeramantry, Ajibola, Herczegh, juges ; M. Lauter-
pacht, juge ad hoc;

CONTRE : M. Tarassov, juge; M. Kreta, juge ad hoc;

2) Par treize voix contre deux,

Réaffirme la mesure conservatoire indiquée à l’alinéa 2 du para-
graphe 52 A de l’ordonnance rendue par la Cour le 8 avril 1993, qui doit
être immédiatement et effectivement mise en œuvre:

28
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 13 IX 93) 350

POUR: Sir Robert Jennings, Président; M. Oda, Vice-Président;
MM. Schwebel, Bedjaoui, Ni, Evensen, Guillaume, Shahabuddeen,
Aguilar Mawdsley, Weeramantry, Ajibola, Herczegh, juges ; M. Lauter-
pacht, juge ad hoc;

CONTRE: M. Tarassov, juge; M. Kreéa, juge ad hoc;

3) Par quatorze voix contre une, :

Réaffirme la mesure conservatoire indiquée au paragraphe 52 B de
Fordonnance rendue par la Cour le 8 avril 1993, qui doit être immédiate-
ment et effectivement mise en œuvre.

POUR: Sir Robert Jennings, Président; M. Oda, Vice-Président;
MM. Schwebel, Bedjaoui, Ni, Evensen, Tarassov, Guillaume, Shaha-
buddeen, Aguilar Mawdsley, Weeramantry, Ajibola, Herczegh, juges ;
M. Lauterpacht, juge ad hoc;

CONTRE : M. Kreéa, juge ad hoc.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de
la Paix, à La Haye, le treize septembre mil neuf cent quatre-vingt-treize,
en quatre exemplaires, dont l’un restera déposé aux archives de la Cour
et les autres seront transmis respectivement au Gouvernement de la
République de Bosnie-Herzégovine, au Gouvernement de la République
fédérative de Yougoslavie (Serbie et Monténégro) et au Secrétaire géné-
ral de l'Organisation des Nations Unies pour transmission au Conseil de
sécurité.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. Opa, Vice-Président, joint une déclaration à l’ordonnance.

MM. SHAHABUDDEEN, WEERAMANTRY et AJIBOLA, juges, et M. LAUTER-
PACHT, juge ad hoc, joignent à l'ordonnance les exposés de leur opinion
individuelle.

M. TARASSOV, juge, et M. KRECA, juge ad hoc, joignent à l'ordonnance
les exposés de leur opinion dissidente.

(Paraphé) R.Y.J.
(Paraphé) E.V.O.

29
